Case 3:19-cv-00874-SMY Document 18 Filed 06/11/20 Page 1 of 3 Page ID #189




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRICKLAYERS LOCAL #8 OF        )
 ILLINOIS AND EMPLOYERS PENSION )
 PLAN, et al.,                  )
                                )
                Plaintiffs,     )                      Case No. 19-cv-874-SMY
                                )
 vs.                            )
                                )
 LITTLE GRASSY CONSTRUCTION,    )
 INC.,                          )
                                )
                Defendant.      )


                      ORDER AND JUDGMENT OF DEFAULT
YANDLE, District Judge:

        This matter is before the Court on Plaintiffs’ Motion for Entry of Default Judgment (Doc.

11). Plaintiffs filed the instant action against Defendant Little Grassy Construction, Inc. on August

9, 2019, alleging violations of the Employment Retirement Security Act of 1974 (“ERISA”), 29

U.S.C. §§ 1131, et seq. and the Labor Management Relations Act of 1947 (“LMRA”), 29 U.S.C.

§ 185, et seq. (Doc. 2). Defendant was served with a copy of the summons and Complaint on

September 14, 2019 (Doc. 7). Defendant failed to answer Plaintiffs’ Complaint or otherwise plead,

and a Clerk’s Entry of Default was made on December 23, 2019 (Doc. 14).

                                       Factual Background

       Plaintiffs make the following allegations in the Complaint: on November 1, 2012,

Defendant entered into a Collective Bargaining Agreement (“CBA”) with the Bricklayers covering

the period May 1, 2011 to April 30, 2014. The CBA requires employers to pay contributions to

various benefit funds, including the Bricklayers Local 8 Pension Fund and the Bricklayers



                                            Page 1 of 3
Case 3:19-cv-00874-SMY Document 18 Filed 06/11/20 Page 2 of 3 Page ID #190




Apprenticeship Fund, and to remit contribution report forms. The CBA also requires employers

to remit union dues to the Bricklayers.

       An audit was conducted of Defendant’s records for the period November 1, 2015 through

February 28, 2019 which reflected that Defendant failed to pay $29,135.91 to the Pension Fund,

$992.35 to the Apprenticeship Fund, and $5,011.36 in Union dues. Pursuant to the trust agreement

of the Pension Plan, delinquent employers are required to pay liquidated damages, interest,

attorneys’ fees, court costs and accounting costs. Plaintiffs seek unpaid contributions, liquidated

damages, interest, attorneys’ fees, and costs.

                                            Discussion

       A defendant must file its answer “within 21 days after being served with summons and

complaint.” Fed.R.Civ.P. 8(a)(1)(A)(i). A defendant who fails to do so may be found in default

under Federal Rule of Civil Procedure 55(a). Default judgment establishes, as a matter of law,

that a defendant is liable to the plaintiff on each cause of action alleged in the Complaint. United

States v. Di Mucci, 879 F.2d 1488, 1497 (7th Cir. 1989). Whether to enter default judgment is

within the district court’s discretion. O’Brien v. R.J. O'Brien & Assocs., Inc., 998 F.2d 1394, 1398

(7th Cir. 1993).

       When a defendant is found in default, all factual allegations in the Complaint are deemed

admitted and not subject to challenge. Black v. Lane, 22 F.3d 1395, 1399 (7th Cir. 1994).

However, allegations regarding the amount of damages are not deemed admitted. Dundee Cement

Co. v. Howard Pipe & Concrete Prods., 722 F.2d 1319, 1323 (7th Cir. 1983); see also Fed.R.Civ.P.

8(b)(6). Thus, on default, the Court may conduct a hearing when it is necessary to perform an

accounting, ascertain damages, “establish the truth of any allegation by evidence,” or investigate

any other matter. Fed.R.Civ.P. 55(b)(2)(A)–(D).



                                            Page 2 of 3
Case 3:19-cv-00874-SMY Document 18 Filed 06/11/20 Page 3 of 3 Page ID #191




       Here, consistent with the allegations in the Complaint, Plaintiffs seek the following

damages on default for the actual amount due and owing between November 1, 2015 to February

28, 2019:

   a. $29,135.91 to the Pension Fund, $992.35 to the Apprenticeship Fund, and $5,011.36 in Union

       dues;

   b. $1,090.85 in interest to the Pension Fund, $37.21 in interest to the Apprenticeship Fund,

       $992.35 in liquidated damages to the Pension Fund, and $37.21 in liquidated damages to the

       Apprenticeship Fund.; and

   c. $3,120.06 in accounting costs, $1,527.00 in attorneys’ fees and $713.60 in court costs.

       The Court finds that the damages on default are ascertainable without the necessity of a

hearing. Accordingly, Plaintiffs’ Motion is GRANTED and Default Judgment is entered in favor

of Plaintiffs and against Defendant in the amount of $42,657.90.          The Clerk of Court is

DIRECTED to enter Judgment accordingly at the close of the case.

       IT IS SO ORDERED.

       DATED: June 11, 2020



                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 3 of 3
